—Judgment, *335Supreme Court, New York County (Beverly Cohen, J.), entered January 8, 1999, which denied petitioner employers’ application pursuant to CPLR article 78 to prohibit respondent human rights agency from taking any further proceedings on a sexual harassment complaint filed against petitioners, and dismissed the petition, unanimously affirmed, without costs.
Petitioners’ argument that a writ of prohibition is warranted ■ because they are not employers within the meaning of Executive Law § 292 (5) and the complainant is not an employee within the meaning of Executive Law § 292 (6) was properly rejected. Petitioners’ failure to exhaust administrative remedies bars this proceeding (see, Matter of Tessy Plastics Corp. v State Div. of Human Rights, 47 NY2d 789; Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52). Concur — Williams, J. P., Wallach, Saxe and Buckley, JJ.